Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-17 and 19-22 are pending. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The changes correct minor informalities in the form of typographical errors. 

The application has been amended as follows: 

In the claims: 
In Claim 1, line 8 "first next hope node” has been changed to
 	--- first next hop node ---

In Claim 12, line 9 "first next hope node” has been changed to
--- first next hop node ---

In Claim 20, line 6 "a next hope node” has been changed to 
--- a next hop node ---

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “ and wherein the one or more output port identifiers identify one or more output ports of a plurality of output ports of the networking device that couple the networking device to a first next hope node which provides a first path to the first destination node associated with the first outgoing label; determining, by performing a comparison in a label table comprising a plurality of outgoing labels, that the one or more output port identifiers are also associated with a second outgoing label, wherein the second outgoing label identifies a second destination node different from the first destination node; and merging, into a next hop table allocated in a memory of the networking device, the first outgoing label with the second outgoing label in response to determining that the one or more output port identifiers are also associated with the second outgoing label “. 

As to claims 2-9 and 11, the claims are allowed as being dependent from an allowable claim.

As to claim 12, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 13-17 and 19, the claims are allowed as being dependent from an allowable claim.

As to claim 20, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 21 and 22, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467